DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 10 and 19 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, generate a broadcast signal including the personal location device identification, a thermostat identification, and a signal characteristics indicator, and send the broadcast signal to a server; and the non-transitory memory including second processor- executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal including an alert, capture video via the camera, and transmit the video to the server.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2018/0110093 (published 19 Apr. 2018) [hereinafter Deros] teaches establish a pairing between the proximate programmable device and the thermostat, send user interface instructions relative to an amenity to the proximate programmable device, receive and process the user input instructions relative to the amenity from the proximate programmable device, generate a command signal, and send the command signal to the amenity. (fig. 1 of Deros shows a device controller in a guest room)  may comprise a thermostat which permits pairing between the controller (102) and a proximate wireless device (104) allowing the wireless device to operate amenities connected to the room network (103; HVAC, lighting, windows) via the controller (102) (fig. 6 further shows the controller may send a GUI to the wireless device in order to control the amenities). However, Deros does not teach wherein a proximate location device may generate a broadcast signal including the personal location device identification, a thermostat identification, and a signal characteristics indicator, and send the broadcast signal to a server; and the non-transitory memory including second processor- executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal including an alert, capture video via the camera, and transmit the video to the server.
 	b. U.S. Pre-Grant Publ'n. No. 2018/0087795 (published 29 Mar. 2018) [hereinafter Okita] teaches a centralized hub/thermostat may include a monitoring camera which may transmit images video to a network server. (see paragraphs 21, 22; see also fig. 51; paragraphs 301) However, Okita does not teach wherein a proximate location device may generate a broadcast signal including the personal location device identification, a thermostat identification, and a signal characteristics indicator, and send the broadcast signal to a server; and the non-transitory memory including second processor- executable instructions that, when executed, cause the processor to: in response to receiving and processing the beacon signal including an alert, capture video via the camera, and transmit the video to the server.

Additionally, all of the further limitations in 2 – 9, 11 - 18 and 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 28, 2022Primary Examiner, Art Unit 2471